DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yankevich (US Patent No. 9,838,882) in view of Alexopoulos (US 20150070216 A1)

In regards to claim 11, Yankevich (US Patent No. 9,838,882) teaches a method comprising:
receiving RF signals from an antenna subsystem ([Col. 2, Line(s) 47-62] teaches “…The method includes receiving a radio-frequency (RF) signal on a first channel..”, [Col. 3, Line(s) 49-55] teaches, “…The wireless device includes an antenna subsystem tuned to a radio-frequency ( RF) band; a transceiver subsystem connected to the antenna subsystem and configured to transmit and receive on a first channel, wherein the first channel is one of a plurality of channels in the RF band and…”);
,in response to a failure in a current communication channel and/or a global positioning (GPS) signal,
controlling the one or more antennas to scan an RF environment([Col. 5, Line(s) 29-52] “Upon detecting radar…WLAN device 104 is configured via DFS, to search for a new and open channel in the band 202 on which to operate…the search may include monitoring…one or more other channels in the band”); 
determining available RF communication channels based on results of the scan;
 selecting one or more alternate RF channels from among the determined available RF communication channels ([Col. 5, Line(s) 29-52] “….Once and open channel is found with the band…”): 
 (5) broadcasting a frequency shift notification based on the selected one or more alternate RF channels([Col. 5, Line(s) 29-52] “….Once and open channel is found with the band…the WLAN device…broadcasts a move announcement to client devices 102 connected to WLAN device 104…”): 
 ; and 
 	(6) switching to the one or more alternate RF channels for communications and/or position, navigation, and timing (PNT) information ([Col. 5, Line(s) 29-52] “….The move announcement triggers the client devices 102 to move from the current channel...to an open channel specified in the move annoucment…The WLAN device 104…then disconnects the wireless links 103 with the client devices 102 …and reestablishes the wireless links 103 with the clients device 102 on the new channel”):
Yankevich differs from claim 11, in that Yankevich is silent on the following: (1) where receiving RF signals from the antenna subsystem comprises receiving RF signals from the one or more high frequency (HF) antennas and from the one or more multi-band (MB) antennas and in that with respect to the step for controlling the antennas to scan the RF environment, Yankevich is silent on controlling one or more HF antennas and/or the one or more MB antennas to scan the RF environment.
Despite these differences similar features have been seen in other art involving use of antennas. Alexopoulos illustrates in [Fig. 2] an antenna system comprising two reconfigurable antennas. These reconfigurable antenna can be configured to operate in a variety of frequency bands. “[0053]…The reconfigurable antenna may be used for one or more of the first and/or second reconfigurable antennas 200 of FIGS 2 and/or 4. [0054] The reconfigurable antenna may be configured in a variety of ways…the first state bandwidth is 800 MHz to 8 GHz…”, “[0055]…the second state bandwidth is 800 MHz to 5 GHz..”, “[0056]…the third state bandwidth is 2 GHz to 8 GHz..” ,  and “[0056]…the fourth state bandwidth is 2 GHz to 5 GHz..”. Thus they function as both multi-band antennas as they are reconfigurable and HF antennas because they operate at high frequencies, 800 MHz – 8 GHz. The Abstract teaches receiving RF signals via the RF antennas, “[Abstract]…receive one or more receive signals from the one or more of the first and second reconfigurable antennas”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the antenna system of Yankevich to arrive at where receiving RF signals from the antenna subsystem comprises receiving RF signals from the one or more high frequency (HF) antennas and from the one or more multi-band (MB) antennas, and on controlling the one or more HF antennas and/or the one or more MB antennas to scan an RF environment as similarly seen in Alexopoulos in order to take advantage of the additional flexibility yielded by the use of multi-band/reconfigurable antennas.

In regards to claim 12, Yankevich (US Patent No. 9,838,882) teaches the method of claim 11, further comprising:
processing incoming RF signals from the antenna subsystem ([Col. 2, Line(s) 47-62] teaches, “…determining by the processor, a signal-to-noise ratio (SNR) of a frequency spectrum derived from a portion of the received RF signal…”); and shifting a frequency of the current communication channel to the one or more alternate channels based on receiving a frequency shift indicator from the processed incoming RF signals, ([Col. 3, Line(s) 44-50] teaches “…comparing...the SNR to an on-channel threshold associated with the first channel and if the SNR exceed the on-channel threshold, then causing the WAP, operating on the first channel, to perform a DFS operation, which causes the WAP to tune to another channel…”).
on wherein the antenna subsystem comprises multiband antennas and HF antennas.
Despite these differences similar features have been seen in other art involving use of antennas. Alexopoulos illustrates in [Fig. 2] an antenna system comprising two reconfigurable antennas. These reconfigurable antenna can be configured to operate in a variety of frequency bands. “[0053]…The reconfigurable antenna may be used for one or more of the first and/or second reconfigurable antennas 200 of FIGS 2 and/or 4. [0054] The reconfigurable antenna may be configured in a variety of ways…the first state bandwidth is 800 MHz to 8 GHz…”, “[0055]…the second state bandwidth is 800 MHz to 5 GHz..”, “[0056]…the third state bandwidth is 2 GHz to 8 GHz..” ,  and “[0056]…the fourth state bandwidth is 2 GHz to 5 GHz..”. Thus they function as both multi-band antennas as they are reconfigurable and HF antennas because they operate at high frequencies, 800 MHz – 8 GHz. The Abstract teaches receiving RF signals via the RF antennas, “[Abstract]…receive one or more receive signals from the one or more of the first and second reconfigurable antennas”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the antenna system of Yankevich to arrive at wherein the antenna subsystem comprises multiband antennas and HF antennas, as similarly seen in Alexopoulos in order to take advantage of the additional flexibility yielded by the use of multi-band/reconfigurable antennas.

Claim(s) 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yankevich (US Patent No. 9,838,882) in view of Alexopoulos (US 20150070216 A1) in view of Buckley (USPGPub No. 2005/0190782 A1)

In regards to claim(s) 14, Yankevich is silent on the system of claim 3, further comprising a data store configured to store a spectrum availability table including a list of the available RF channels based on the results of the scan. Despite these differences similar features have been seen in other prior art concerning the sensing of communication channels. Buckley (US 20050190782 A1) for example discloses a feature for channel scanning/sensing comprising a data store, "radio network database 72", configured to store a spectrum availability table, including a list of of available RF channels based on results of the scan, detected signal strength. See Buckley where "[0052]...The second transceiver 16 may scan any of the channels that were originally located by the first transceiver 14 or it may locate additional or new channels. It provides updated channel information to the switching manager 70 for storage in the radio network database 72. If the second transceiver 72 notes that previously located channels have become unavailable, due to loss of signal strength or loss of availability, then it will notify the switching manager 70 and the information in the radio network database 72 is updated accordingly. Those channels that become unavailable are marked as such and are later dropped altogether from the radio network database 72 if they are not relocated within a reasonable period of time."
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the spectrum sensing/scanning feature of Yankevich by including a feature comprising a data store configured to store a spectrum availability table including a list of the available RF channels based on the results of the scan as similarly seen in Buckley in order to provide a benefit of tracking spectrum usage/availability.

In regards to claim(s) 15, Yankevich discloses the system of claim 4, wherein the spectrum management processor is further configured to detect if a communication channel is being jammed based on the result of the scan of the RF environment  ([Col. 6, Line(s) 51-66]  “…As shown in FIG. 4, the method 400, in some embodiments, begins with identifying a pulse in a signal received by a WAP that is tuned to a given channel (step 402). The pulse, in some embodiments, is extracted from the signal (step 404) and processed (e.g., sampled) to compute the pulse's power spectral density (PSD) (step 406). The 

In regards to claim 16, Yankevich discloses the method of claim 15, wherein switching the one or more alternate RF channels is in response to detecting a jam ([Col. 5, Line(s) 29-52] “Upon detecting radar…WLAN device 104 is configured via DFS, to search for a new and open channel in the band 202 on which to operate…the search may include monitoring…one or more other channels in the band”).


Allowable Subject Matter
Claim(s) 1-10 are 21 allowed.
Claim(s) 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476